THOMAS F. MURPHY, District Judge.
Defendant’s motion for an order striking plaintiff’s request for admission of facts and directing plaintiff to conduct its discovery by way of letters rogatory is denied, as is its alternative motion for an order directing plaintiff to serve upon defendant a German translation of the request for admission of facts and granting defendant permission te serve its sworn answers and/or written objections thereto in the German language, etc.
There is no provision that has been called to our attention nor have we found any that requires plaintiff to accommodate itself to the language of defendant. Defendant having filed an application in the United States Patent Office to register a trade name and design has submitted itself to the jurisdiction of this court by the appointment of counsel to receive process. Defendant is in no other or different position than any other national of a foreign country when sued in the courts of this country.
This is an order. No settlement is necessary.